EXHIBIT 10.12

CONTRACTOR AGREEMENT

This Contractor Agreement (this “Agreement”) is made and entered into as of the
15th day of June, 2007 by and between Trans-India Acquisition Corporation (the
“Company”), Johnson and Colmar (“J&C”), Haigler Investments (“Haigler”) and
Cliff Haigler (“Contractor”). J&C desires to retain Haigler as an independent
contractor for Contractor to perform certain financial services for the Company
and to act as Chief Financial Officer and principal financial and accounting
officer of the Company and Haigler and Contractor are willing to perform such
services, on terms set forth more fully below. In consideration of the mutual
promises contained herein, the parties hereto agree as follows:

 

  1. SERVICES AND COMPENSATION

(a) Haigler and Contractor agree to perform for J&C on behalf of the Company the
services described in Exhibit A (“Services”).

(b) J&C agrees to pay Haigler the compensation set forth in Exhibit A for the
performance of the Services by Haigler and Contractor.

(c) Haigler agrees that Contractor will be the sole person providing the
Services on behalf of Haigler hereunder.

(d) Haigler and Contractor agree that the Company shall not be liable to Haigler
or Contractor for the performance of any of the Services by Haigler and
Contractor.

 

  2. CONFIDENTIALITY

(a) “Confidential Information” means any Company or client proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, customers, customer
lists, markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances or other business information disclosed by the Company or
J&C on behalf of the Company either directly or indirectly in writing, orally or
by drawings or inspection of parts or equipment.

(b) Neither Haigler nor Contractor will, during or subsequent to the term of
this Agreement, use the Confidential Information for any purpose whatsoever
other than the performance of the Services on behalf of the Company and its
client(s) or disclose the Confidential Information to any third party, and said
Confidential Information shall remain the sole property of the Company and its
client(s). Haigler and Contractor further agree to take all reasonable
precautions to prevent any unauthorized disclosure of such Confidential
Information. Confidential Information does not include information which (i) is
known to Haigler or Contractor at the time of disclosure to Haigler or
Contractor by the Company as evidenced by written records of Haigler or
Contractor, (ii) has become publicly known and made generally available through
no wrongful act of Haigler or Contractor, or (iii) has been rightfully received
by Haigler or Contractor from a third party who is authorized to make such
disclosure.



--------------------------------------------------------------------------------

(c) Haigler and Contractor agree that neither Haigler or Contractor will, during
the term of this Agreement, improperly use or disclose any proprietary
information or trade secrets of any former or current employer or other person
or entity with which Haigler or Contractor has an agreement or duty to keep in
confidence information acquired by Haigler or Contractor in confidence, if any,
and that neither Haigler or Contractor will bring onto the premises of the
Company any unpublished document or proprietary information belonging to such
employer, person or entity unless consented to in writing by such employer,
person or entity.

(d) Haigler and Contractor recognize that the Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Haigler and Contractor agree that Haigler and Contractor owe the
Company and such third parties, during the term of this Agreement and
thereafter, a duty to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out the Services for
the Company consistent with the Company’s agreement with such third party.

(e) Upon the termination of this Agreement, or upon Company’s earlier request,
Haigler and Contractor will deliver to the Company all of the Company’s
property, including but not limited to all electronically stored information and
passwords to access such property, or Confidential Information in tangible form
that Haigler and Contractor may have in their possession or control.

 

  3. UPDATES

Haigler and Contractor agree that they will from time to time during the term of
this Agreement or any extension thereof keep J&C and the Company advised as to
Contractor’s progress in performing the Services hereunder and that Haigler and
Contractor will, as requested by J&C or the Company, prepare written updates
with respect thereto. It is understood that the time required in the preparation
of such written reports shall be considered time devoted to the performance of
Services hereunder.

 

  4. CONFLICTING OBLIGATIONS

Haigler and Contractor certify that neither Haigler or Contractor has any
outstanding agreement or obligation that is in conflict with any of the
provisions of this Agreement, or that would preclude Haigler or Contractor from
complying with the provisions hereof, and further certifies that neither Haigler
or Contractor will enter into any such conflicting Agreement during the term of
this Agreement.

 

  5. TERM AND TERMINATION

(a) This Agreement will commence on the date first written above and will
continue until the earlier of (i) final completion of the Services or
(ii) earlier termination as provided below.



--------------------------------------------------------------------------------

(b) J&C or the Company may terminate this Agreement immediately for any reason
upon giving prior written notice thereof to the other parties hereto.

(c) Upon such termination all rights and duties of the parties toward each other
shall cease except:

(i) that J&C shall be obliged to pay, within thirty (30) days of the effective
date of termination, all amounts owing to Haigler for unpaid Services and
related expenses, if any, in accordance with the provisions of Section 1
(Services and Compensation) hereof; and

(ii) this Section 5 and Sections 2 (Confidentiality), 7 (Independent
Contractor), 9 (Governing Law), 10 (Entire Agreement) and 11 (Miscellaneous)
shall survive termination of this Agreement.

 

  6. ASSIGNMENT

Neither this Agreement nor any right hereunder or interest herein may be
assigned or transferred by Haigler without the express written consent of J&C.
Haigler shall not subcontract any of its obligations hereunder, and Contractor
shall be the sole person performing the Services on behalf of Haigler.

 

  7. INDEPENDENT CONTRACTOR

Nothing in this Agreement shall in any way be construed to constitute Contractor
as an agent, employee or representative of J&C or the Company, but Haigler and
Contractor shall perform the Services hereunder as an independent contractor.
Haigler and Contractor agree to furnish (or reimburse J&C for) all tools and
materials necessary to accomplish this contract, and shall incur all expenses
associated with performance, except as expressly provided on Exhibit A of this
Agreement. Haigler and Contractor acknowledge and agree that Haigler and
Contractor are obligated to report as income all compensation received by
Haigler and Contractor pursuant to this Agreement, and Contractor agrees to and
acknowledges the obligation to pay all self-employment and other taxes thereon.
Haigler and Contractor agree to indemnify and hold harmless J&C and the Company
and their partners, directors, officers and employees from and against all
taxes, losses, damages, liabilities, costs and expenses, including attorneys’
fees and other legal expenses, arising directly or indirectly from or in
connection with a determination by a court or agency that Haigler or Contractor
is not an independent contractor and any obligation imposed on J&C or the
Company to pay withholding taxes or similar items in respect of Haigler or
Contractor.

 

  8. BENEFITS

Contractor acknowledges and agrees, and it is the intent of the parties hereto,
that Contractor receive no benefits from J&C or the Company, either as an
independent contractor or employee. If Contractor is reclassified by a state or
federal agency or court as an employee for tax or other purposes, Contractor
will become a non-benefit employee and will receive no benefits from J&C or the
Company, except those mandated by state or federal law, even if by the



--------------------------------------------------------------------------------

terms of the benefit plans or programs of J&C or the Company in effect at the
time of such reclassification Contractor would otherwise be eligible for such
benefits.

 

  9. GOVERNING LAW

This Agreement shall be governed by the internal substantive laws, but not the
choice of law rules, of the State of Delaware.

 

  10. ENTIRE AGREEMENT

This Agreement is the entire agreement of the parties and supersedes any prior
agreements between them, whether written or oral, with respect to the subject
matter hereof. This Agreement may not be amended in any respect other than by
written instrument signed by the party against whom enforcement is sought.

 

  11. MISCELLANEOUS

(a) Section headings are employed in this Agreement for reference purposes only
and shall not affect the interpretation or meaning of this Agreement.

(b) Any notice or other communication required or permitted by this Agreement
shall be in writing and shall be deemed given if delivered via email or
facsimile (with acknowledgment of complete transmission) to a party hereto at
the such party’s address set forth below (or at such other address for a party
as may be specified by like notice).

 

  (i) If to J&C or the Company, to:

c/o Trans-India Acquisition Corporation

Attention: Craig Colmar

Email: ccolmar@jocolaw.com

Facsimile: (312) 922-9283

 

  (ii) If to Haigler or Contractor, to:

the address for notice set forth on the signature page hereto

(c) In any court action at law or equity that is brought by one of the parties
to this Agreement to enforce or interpret the provisions of this Agreement, the
prevailing party will be entitled to reasonable attorneys’ fees, in addition to
any other relief to which that party may be entitled

(d) If any provision of this Agreement is found to be illegal or unenforceable,
the other provisions shall remain effective and enforceable to the greatest
extent permitted by law.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

HAIGLER INVESTMENTS     TRANS-INDIA ACQUISITION CORPORATION By:   /s/ CLIFF
HAIGLER     By:   /s/ CRAIG COLMAR Name:   Cliff Haigler     Name:   Craig
Colmar Title:   President     Title:   Secretary CONTRACTOR     JOHNSON AND
COLMAR /s/ CLIFF HAIGLER     By:   /s/ CRAIG COLMAR Cliff Haigler     Name:  
Craig Colmar Address for Notice:     Title:   Partner Email:   Cliff@Haigler.net
     

Facsimile:          



--------------------------------------------------------------------------------

EXHIBIT A

SERVICES AND COMPENSATION

  1. Services.

The Services shall include providing financial management and administrative
services to J&C on behalf of the Company, including Contractor acting as Chief
Financial Officer of the Company in accordance with the Company’s charter
documents and policies. Contractor will have the designation as principal
financial and accounting officer under the rules and regulations of the
Securities and Exchange Commission and will be a Section 16 reporting individual
of the Company.

 

  2. Compensation.

(a) J&C shall pay Haigler $5,000 per month for Services performed by Contractor.

(b) J&C shall reimburse Haigler for all expenses incurred by Haigler and
Contractor in performing the Services pursuant to this Agreement; provided that
Haigler receives prior written approval from J&C prior to incurring such
expenses.

(c) Haigler shall submit a detailed statements for services and expenses,
including a description of work performed, on the last day of each month. J&C
will pay Haigler’s invoice within 30 days following receipt.